NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                           Submitted December 14, 2007*
                            Decided December 17, 2007

                                      Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 07-1867

JOHNNY B. GRIFFIN,                             Appeal from the United States
    Plaintiff-Appellant,                       District Court for the Eastern
                                               District of Wisconsin
      v.
                                               No. 06-C-1304
VETERANS ADMINISTRATION
REGIONAL OFFICE, et al.,                       Rudolph T. Randa,
    Defendants-Appellees.                      Chief Judge.

                                    ORDER

      Johnny Griffin, a Vietnam war veteran, sued the Veterans Administration
and other defendants for $50 million, claiming that they conspired against him in


      *
       Because there are no appellees to be served in this appeal, the appeal has
been submitted without the filing of appellees’ briefs. After an examination of the
appellant’s brief and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the appellant’s brief and the record.
See Fed. R. App. P. 34(a)(2).
No. 07-1867                                                                     Page 2

violation of his civil rights. Griffin sustained a service-related injury to his jaw in
1974 and has received government benefits ever since. According to Griffin, VA
doctors—together with local law enforcement officers and a car dealership—have
been monitoring his telephone calls and tracking his movements via satellite for the
past ten years. Griffin also alleges that the defendants have spread malicious lies
about him, spied on him, and attempted to murder, sabotage, and slander him. In
January 2007, the district court denied Griffin’s request to proceed in forma
pauperis and dismissed his complaint as frivolous. See Gladney v. Pendleton Corr.
Facility, 302 F.3d 773, 774 (7th Cir. 2002). Two months later Griffin moved for
reconsideration and the district court denied that request as well.

       Griffin’s appeal is timely only as to the motion for reconsideration, and so our
review is limited to that issue. But Griffin makes no argument suggesting why we
should reverse. Instead, his appellate brief repeats his conspiracy allegations
without supplying cogent argument. Although we construe pro se filings liberally,
even uncounseled litigants are not excused from the demands of Federal Rule of
Appellate Procedure 28. See Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.
2001). That rule requires a brief to contain “an argument consisting of more than a
generalized assertion of error, with citations to supporting authority.” Id.; see also
FED. R. APP. P. 28(a)(9)(A). But Griffin offers no basis for overturning the court’s
judgment, nor does he cite any authority at all. We cannot suggest possible
arguments or supplement Griffin’s brief with our own legal research. Id. Because
Griffin points to no error and we cannot discern any error on this record, this appeal
is therefore DISMISSED.